Supreme Court of Virginia

AT RICHMOND

Certificate

I, Douglas B. Robelen, Clerk of the Supreme Court of Virginia,

do hereby certify that a
WILLIAM SPENCER CONSOVOY

was admitted to practice as an attorney and counsellor at the bar of this Court on
June 4, 2002.

I further certify that so far as the records of this office are
concerned, WILLIAM SPENCER CONSOVOY is a member of the bar of

this Court in good standing.

Witness my hand and seal of said Court

This 4th day of September
A.D. 2019

By: Sore

Deputy Clerk
